Re: Questions 72DD1, 77DD2, 73A, 73C, 74U1, 74U2, 74V1 and 74V2 The following funds offer Class A, Class C and Class I shares. Salient Adaptive Growth Fund Salient Trend Fund The following fund offers Class A, Class C, Class F and Class I shares. Salient Broadmark Tactical Plus Fund The following funds offer Class A, Class C, Class I and Class R6 shares. Salient MLP & Energy Infrastructure Fund The following is a class breakout of the Total income dividends for which record date passed (72DD1,72DD2 and 73A) during the period ended June 30, 2016: Distributions Distribution Class A: (000s) per share Salient Adaptive Growth Fund - - Salient MLP & Energy Infrastructure Fund Salient Trend Fund - - Salient Tactical Plus Fund - - Class C: Salient Adaptive Growth Fund - - Salient MLP & Energy Infrastructure Fund Salient Trend Fund - - Salient Tactical Plus Fund - - Class I: Salient Adaptive Growth Fund - - Salient MLP & Energy Infrastructure Fund Salient Trend Fund - - Salient Tactical Plus Fund - - Class F: Salient Tactical Plus Fund - - Class R6: Salient MLP & Energy Infrastructure Fund - Within the N-SAR, the number of shares outstanding (74U1 and 74U2) presented have been combined as follows for Salient Adaptive Growth Fund, Salient MLP & Energy Infrastructure Fund and Salient Trend Fund: 74U1 Class I shares 74U2 Class A shares, Class C shares, Class F shares and Class R6 shares Within the N-SAR, the number of shares outstanding (74U1 and 74U2) presented have been combined as follows for Salient Tactical Plus Fund: 74U1 Class F shares 74U2 Class A shares, Class C shares and Class I shares The following is a class breakout of the NAV's and shares outstanding (000s) at June 30, 2016: NAV Shares Outstanding (000s) Class A: Salient Adaptive Growth Fund Salient MLP & Energy Infrastructure Fund Salient Trend Fund Salient Tactical Plus Fund Class C: Salient Adaptive Growth Fund Salient MLP & Energy Infrastructure Fund Salient Trend Fund 68 Salient Tactical Plus Fund 11 Class I: Salient Adaptive Growth Fund Salient MLP & Energy Infrastructure Fund Salient Trend Fund Salient Tactical Plus Fund 64 Class F: Salient Tactical Plus Fund Class R6: Salient MLP & Energy Infrastructure Fund
